DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterman US 3915167 (hereinafter Waterman).

    PNG
    media_image1.png
    267
    616
    media_image1.png
    Greyscale

Re. Cl. 1, Waterman discloses: A tube holder (Fig. 6) comprising: a tube clamp (Fig. 6) having: a housing (22, Fig. 6) having a tube entry (see space between 28 and 29, Fig. 6) along a major surface thereof (28, 29 Fig. 6); a first tube passageway that extends from the tube entry into the housing (see annotated figure 6); a tube receiving channel (see Fig. 8, where tube 12 is located) coupled to the first tube passageway (see Fig. 6); and a clamping mechanism (35, 38 and 39 Fig. 6), the clamping mechanism having: a lever handle (35, Fig. 6) user operable to transition from a first position to a second position (open position and closed position as shown in Figs. 6-Fig. 11); a gate (38, Fig. 6) coupled to the lever handle (see Fig. 6); and a tube pinch coupled to the lever handle (39, Fig. 6); wherein: when a tube is peripherally inserted so as to pass from the tube entry through the first tube passageway and into the tube receiving channel and the lever handle of the clamping mechanism is in the second position: the gate prevents the tube from exiting the housing via the first tube passageway (see Fig. 9); and the tube pinch pinches the tube so as to prevent a flow of a fluid through a pinch point of the tube (see Fig. 10-11, by adjusting 40 to the left in the view shown in Fig. 10, the tube pinch prevents flow of a fluid through the tube; in the same manner as discussed in Col. 1 Lines 44-50).
Re. Cl. 2, Waterman discloses: the clamping mechanism is configured such that: when the lever handle is in the first position, the gate exposes the tube receiving channel to the first tube passageway and the tube pinch is disposed in an unclamped position relative to the tube receiving channel (see Fig. 6); and Page 12 of 18 HHC 1901 USUAlwhen the lever handle is in the second position, the gate at least partially blocks the tube receiving channel from the first tube passageway, and the tube pinch is disposed in a clamped position relative to the tube receiving channel (see Fig. 10-11).
Re. Cl. 3, Waterman discloses: clamping mechanism is further configured such that when the lever handle is in the second position, the lever handle at least partially covers the tube entry (see Fig. 9-11).
Re. Cl. 4, Waterman discloses: the tube entry extends across the entire major surface of the housing (see Fig. 7); and the first tube passageway defines a first passthrough that slots through the housing from a front face through to a back face (see Fig. 7), where the front face and back face define surfaces that are adjacent to the major surface (see Fig. 7, the front and back face created by 24/25 are adjacent to the major surface 28/29).
Re. Cl. 5, Waterman discloses: the first tube passageway extends from the tube entry into the housing in a direction perpendicular to the major surface (see annotated figure 6, the first passageway extends downwards perpendicularly from the major surface 28/29 which is horizontal).
Re. Cl. 6, Waterman discloses:  a second tube passageway that connects the first tube passageway to the tube receiving channel, wherein the second tube passageway extends angularly into the housing from the first tube passageway.
Re. Cl. 7, Waterman discloses: the second tube passageway defines a second passthrough that slots through the housing from the front face through to the back face (see annotated figure 6, passageway between 26 and 27, as can be seen in annotated figure 6, the directions of the first and second passageway are located at an angle 180 degrees from one another).
Re. Cl. 9, Waterman discloses: the clamping mechanism is hinged so as to pivot about the first major surface of the clamp (see Fig. 6, hinge 34).
Re. Cl. 10, Waterman discloses: a width of the tube entry is sufficient to enable insertion of the tube, where the tube is implemented as at least one of: a central line catheter; an intravenous line; a PICC-line; and a fluid carrying flexible tube (see 12, Fig. 8).
Re. Cl. 11, Waterman discloses: an aperture extending through the first major surface and into the housing that allows the tube pinch to transition into and out of the tube receiving channel (see Fig. 6, the tube entry forms an aperture (between 28 and 29) which allows the tube pinch to move into and out of engagement with the tube, via hinge 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waterman in view of Hadzic US 5910135 (hereinafter Hadzic).
Re. Cl. 13, Waterman discloses: A tube holder (Fig. 6) comprising: at least one tube clamp (Fig. 6), each tube clamp having: a tube receiving channel (see Fig. 8-11, where tube 12 sits) that extends through the housing (see Fig. 6); and a clamping mechanism (35, 38 and 40 Fig. 6), the clamping mechanism having: a lever handle (35, Fig. 6) user operable to transition from a first position to a second position (open position and closed position as shown in Figs. 6-Fig. 11); a tube pinch (40, Fig. 6) coupled to the lever handle (see Fig. 6); wherein: Page 14 of 18 HHC 1901 USUAlwhen a tube is positioned within the tube receiving channel so as to pass through the housing and the lever handle of the clamping mechanism is in the second position (see Fig. 9-11): the tube pinch pinches the tube so as to prevent a flow of a fluid through a pinch point of the tube (see Fig. 10-11, by adjusting 40 to the left in the view shown in Fig. 10, the tube pinch prevents flow of a fluid through the tube; in the same manner as discussed in Col. 1 Lines 44-50).
Re. Cl. 14, Waterman discloses:  each tube clamp further comprises: a tube entry (see Fig. 6, entry between 28 and 29) along a major surface of the common housing (28, 29 Fig. 6); and a first tube passageway (see annotated figure 6) that extends from the tube entry into the common housing (see Fig. 6-8), such that the tube receiving channel is coupled to the first tube passageway (see Fig. 6); each clamping mechanism further comprises: a gate (38, Fig. 6) coupled to the lever handle (see Fig. 6); and the clamping mechanism is configured such that: when the lever handle is in the first position, the gate exposes the tube receiving channel to the first tube passageway and the tube pinch is disposed in an unclamped position relative to the tube receiving channel (see Fig. 6); and when the lever handle is in the second position, the gate at least partially blocks the tube receiving channel from the first tube passageway, and the tube pinch is disposed in a clamped position relative to the tube receiving channel (see Fig. 9-11); and the clamping mechanism is further configured such that when the lever handle is in the second position, the lever handle at least partially covers the tube entry (see Fig. 9-11).
Re. Cl. 15, Waterman discloses:  the tube entry extends across the entire major surface of the housing (see Fig. 6-7); the first tube passageway defines a first passthrough that slots through the housing from a front face through to a back face (see Fig. 6-7), where the front face and back face define surfaces that are adjacent to the major surface (see Fig. 6-7); and Page 15 of 18 HHC 1901 USUAlthe first tube passageway extends from the tube entry into the housing in a direction perpendicular to the major surface (see annotated figure 6, the first passageway extends downwards perpendicularly from the major surface 28/29 which is horizontal).
Re. Cl. 17, Waterman discloses: the clamping mechanism is hinged so as to pivot about the first major surface of the clamp (see Fig. 6, hinge 34).
Re. Cl. 18, Waterman discloses: the tube receiving channel is sufficient to enable insertion of the tube, where the tube is implemented as at least one of: a central line catheter; an intravenous line; a PICC-line; and a fluid carrying flexible tube (see 12, Fig. 8).
Re. Cl. 19, Waterman discloses: an aperture extending through the first major surface and into the housing that allows the tube pinch to transition into and out of the tube receiving channel (see Fig. 6, the tube entry forms an aperture (between 28 and 29) which allows the tube pinch to move into and out of engagement with the tube, via hinge 34).
Re. Cls. 12-13, Waterman does not disclose the tube clamp comprises a first tube clamp; further comprising: at least one additional tube clamp, the at least one additional tube clamp being identical in function to the first tube clamp and positioned laterally adjacent to the first tube clamp in a common housing (Cl. 12) or a common housing (Cl. 13). Hadzic discloses a tube holder (60, 70 Fig. 1) which supports multiple tubes (89, 90 Fig. 1) and enables pinching of the tubes (shown as being roller clamps).  Re. Cl. 12, Hadzic discloses the tube clamp comprises a first tube clamp (see 60, Fig. 1); further comprising: at least one additional tube clamp (see 70, Fig. 1), the at least one additional tube clamp being identical in function to the first tube clamp and positioned laterally adjacent to the first tube clamp in a common housing (see Fig. 1). Re. Cl. 13, Hadzic discloses that the tube holder comprises a common housing (see housing created by 60, 70, shown as integrally attached together) for two tube clamps (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Waterman device to be apart of a common housing with another identical clamp as disclosed by Hadzic since Hadzic states that such a modification enables for adjusting the rate of flow of medical fluids dropwise throughout a system (Col. 6, Lines 54-56).
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waterman in view of Blickhan US 2003/0057390 (hereinafter Blickhan).
Re. Cl. 20, Waterman discloses: A tube holder (Fig. 6) comprising: a tube clamp (see Fig. 6), each tube clamp having: a housing (22, Fig. 6) having a tube entry along a major surface thereof (see space between 28 and 29, Fig. 6), a first tube passageway (see annotated figure 6) that extends from the tube entry into the housing (see Fig. 6); Page 16 of 18 HHC 1901 USUAla tube receiving channel coupled to the first tube passageway (see Fig. 8, where 12 is located); and a clamping mechanism (35, 38 and 40, Fig. 6), the clamping mechanism having: a lever handle (35, Fig. 6) user operable to transition from a first position to a second position (see Fig. 6 and Fig. 10); a gate (38, Fig. 6) coupled to the lever handle (see Fig. 6); and a tube pinch (40, Fig. 6) coupled to the lever handle (see Fig. 6); wherein: when a tube is peripherally inserted so as to pass from the tube entry through the first tube passageway and into the tube receiving channel and the lever handle of the clamping mechanism is in the second position (see Fig. 6-10): the gate prevents the tube from exiting the housing via the first tube passageway (see Fig. 9-10); and the tube pinch pinches the tube so as to prevent a flow of a fluid through a pinch point of the tube (see Fig. 10-11, by adjusting 40 to the left in the view shown in Fig. 10, the tube pinch prevents flow of a fluid through the tube; in the same manner as discussed in Col. 1 Lines 44-50).
Re. Cl. 20, Waterman doses not disclose a plurality of tube clamps positioned side by side.  Blickhan discloses a tube holder (Fig. 4) which comprises a plurality of tube clamps (30s, Fig. 3) positioned side by side (see Fig. 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Waterman device to include a plurality of tube clamps positioned side by side as disclosed by Blickhan since Blickhan states that such a modification provides a multiple clamp flow device (Paragraph 0040, Lines 1-3) that can enable a technician to easily control the flow of several fluid paths with one hand (Paragraph 0046, Lines 3-7).
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andino US 2012/0271237, Butler US 2595511, Fox US 2016/0281905, Jonkman US 5423769, and Mackal US 2008/0290303 disclose other known tube clamps which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632